PER CURIAM.
The State appeals a sentence imposed after a court-offered plea agreement. In the answer brief the defense appears to concede that the fifteen-year term is a mandatory minimum sentence under section 790.235, Florida Statutes (2002). Accordingly we remand the matter with directions to correct the sentencing order to reflect that the fifteen-year sentence for violation of 790.235, Florida Statutes (possession of a firearm or ammunition by violent career criminal) is a mandatory minimum sentence of fifteen years.
Remanded for correction of sentencing order.